TaliafeRRO, J.
The defendant is sued in his capacity of tutor on the following obligation:
*375“ $600.
“ CliNtojt, La.., June 29, 1867,
“ On or before tlio first day of December next, I promise to pay to D.
E. Carroll & Co. or order, six hundred dollars, drawing eight per cent, interest from date till paid, for value received, with two and one-half per cent, commission for advancing, being cash advances for the purpose of supplies to mate a crop the present year. I hereby obligate myself to ship to D. R. Carroll &> Co. my entire crop of cotton I may make this year; in default thereof to pay said D. R. Carroll & Co. two and one-lialf per cent, commission on the amount of any of my cottons otherwise disposed of.
“ 13. D. DOUGHTY, Tutor.”
Judgment was rendered in favor of plaintiff after default taken, there being no defense made. The defendant appealed.
Wo see no evidence whatever to authorize the plaintiff to recover upon the obligation sued on.
It is not shown that the plantation furnished belongs to the minors, nor if it does, that the tutor was authorized to carry it on for and on account of the minors; nor that the supplies advanced inured in any manner to their benefit. No authority is shown in the tutor to execute the obligation, and without it he could not bind the minors. Civil Code articles 340, 34S; 4 An. 258 and 543; 11 An. 667.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed; and it is further ordered that judgment be rendered in the defendant’s favor, the plaintiff and appellee paying costs in both courts.